     Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 1 of 12
       Case 7:20-cv-01351-KMK-JCM                 Document 18 Filed 01/19/21 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KRISTY MONTOTO,                                              Index No. 20-cv-1351 (KMK) (JCM)

                          Plaintiffs,                                 STIPULATED
                                                               CONFIDENTIALITYAGREEMENT
                   -against-                                     AND PROTECTIVE ORDER

WASTE CONNECTIONS OF NEW YORK, INC.,

                          Defendant.


KENNETH M. KARAS, U.S.D.J.:

                    WHEREAS, all the parties to this action (collectively the "Parties" and

 individually a "Party") request that this Court issue a protective order pursuant to Federal Rule of

 Civil Procedure 26(c) to protect the confidentiality of nonpublic set forth in Paragraph 2 and

 competitively sensitive information that they may need to disclose in connection with discovery

 in this action;

                    WHEREAS, the Parties, through counsel, agree to the following terms; and

                    WHEREAS, this Court finds good cause exists for issuance of an appropriately

 tailored confidentiality order governing the pretrial phase of this action,

                    IT IS HEREBY ORDERED that any person subject to this Order - including

 without limitation the Parties to this action (including their respective corporate parents,

 successors, and assigns), their representatives, agents, experts and consultants, all non-parties

 providing discovery in this action, and all other interested persons with actual or constructive

 notice of this Order -        will adhere to the following terms, upon pain of contempt:

                    1.         With respect to "Discovery Material" (i.e., information of any kind

 produced or disclosed in the course of discovery in this action) that a person has designated as
    Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 2 of 12
     Case 7:20-cv-01351-KMK-JCM                Document 18 Filed 01/19/21 Page 2 of 12




"Confidential" pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

               2.       The Party or person producing or disclosing Discovery Material

("Producing Party") may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

               (a)      previously non-disclosed financial information (including without

                        limitation profitability reports or estimates, percentage fees, design fees,

                        royalty rates, minimum guarantee payments, sales reports, and sale

                        margins);

               (b)      previously non-disclosed material relating to ownership or control of any

                        non-public company;

               (c)      previously non-disclosed business plans, product-development

                        information, or marketing plans;

               (d)      any information of a personal or intimate nature regarding any individual;

                        or

               (e)      any other category of information this Court subsequently affords

                        confidential status.

               3.       With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as "Confidential" by: (a) stamping or otherwise clearly marking as " Confidential" the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.




                                                   2
    Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 3 of 12
      Case 7:20-cv-01351-KMK-JCM            Document 18 Filed 01/19/21 Page 3 of 12




               4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as "Confidential Information Governed by Protective Order;" or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated "Confidential," in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person's counsel. During the 30-day period following a deposition, all Parties will treat the

entire deposition transcript as if it had been designated Confidential.

               5.      If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

Order will treat such designated portion(s) of the Discovery Material as Confidential.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

                7.     Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:




                                                  3
Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 4 of 12
 Case 7:20-cv-01351-KMK-JCM        Document 18 Filed 01/19/21 Page 4 of 12




       (a)    the Parties to this action, their insurers, and counsel to their insurers;

       (b)    counsel retained specifically for this action, including any paralegal,

              clerical, or other assistant that such outside counsel employs and assigns to

              this matter;

       (c)    outside vendors or service providers (such as copy-service providers and

              document-management consultants) that counsel hire and assign to this

              matter;

       (d)    any mediator or arbitrator that the Parties engage in this matter or that this

              Court appoints, provided such person has first executed a Non-Disclosure

              Agreement in the form annexed as an Exhibit hereto;

       (e)    as to any document, its author, its addressee, and any other person

              indicated on the face of the document as having received a copy;

       (f)    any witness who counsel for a Party in good faith believes may be called

              to testify at trial or deposition in this action, provided such person has first

              executed a Non-Disclosure Agreement in the form annexed as an Exhibit

              hereto;

        (g)   any person a Party retains to serve as an expert witness or otherwise

              provide specialized advice to counsel in connection with this action,

              provided such person has first executed a Non-Disclosure Agreement in

              the form annexed as an Exhibit hereto;

        (h)   stenographers engaged to transcribe depositions the Parties conduct in this

              action; and




                                          4
    Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 5 of 12
      Case 7:20-cv-01351-KMK-JCM Document 18 Filed 01/19/21 Page 5 of 12




               (i)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               9.       The parties agree upon the following procedure should any of them

seek to seal (a) Confidential Discovery Material or (b) portions of any pleadings, motions, or

other papers that disclose such Confidential Discovery Material ("Confidential Court

Submission"). Any party seeking to seal Confidential Discovery Material or a Confidential

Court Submission may file those submissions under seal but must simultaneously file with the

Court a letter brief and supporting declaration justifying - on a particularized basis - the

continued sealing of such documents.         In filing Confidential Discovery Material or a

Confidential Court Submission with this Court, the Parties shall publicly file a redacted copy

of the Confidential Court Submission via the Electronic Case Filing System. The Parties shall

file an unredacted copy of the Confidential Court Submission under seal with the Clerk of this

Court, and the Parties shall serve this Court and opposing counsel with unredacted courtesy

copies of the Confidential Court Submission.

               10.     In the event any Party objects to any designation of confidentiality may

at any time before the trial of this action serve upon counsel for the Producing Party a written

notice stating with particularity the grounds of the objection. If the Parties cannot reach
         Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 6 of 12
          Case 7:20-cv-01351-KMK-JCM         Document 18 Filed 01/19/21 Page 6 of 12




 agreement promptly, counsel for all affected Parties will address their dispute to this Court.

                  11.    Any party that does not agree that Confidential Discovery Material or a

 Confidential Court Submission should be under seal shall nonetheless file that Confidential

 Discovery Material or Confidential Court Submission under seal but simultaneously file with

 the Court a letter designating those portions of its filing that it maintains should not be under

 seal.    Within 5 calendar days of that filing, if another party intends for that Confidential

 Discovery Material or a Confidential Court Submission to remain under seal, it must file with

 the Court a letter brief and supporting declaration justifying - on a particularized basis - the

 continued sealing of such Confidential Discovery Material or Confidential Court Submission.

 In the absence of a timely filing by another party seeking to justify the continued sealing of

 particular Confidential Discovery Material or a Confidential Court Submission, the party that

 initially filed under seal can thereafter publicly refile any previously filed submission without

 redacting the particular Confidential Discovery Material or Confidential Court Submission.

                12.     All persons are hereby placed on notice that in this Circuit, there is a

presumption against sealing even if Discovery Material has previously been designated as

Confidential.

                13.     Any Party who requests additional limits on disclosure (such as "attorneys'

eyes only" in extraordinary circumstances), may at any time before the trial of this action serve

upon counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address

their dispute to this Court in accordance with this Court's Individual Practices.

                 14.    Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and not

for any business, commercial, or competitive purpose or in any other litigation proceeding. Nothing
     Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 7 of 12
       Case 7:20-cv-01351-KMK-JCM            Document 18 Filed 01/19/21 Page 7 of 12



contained in this Order, however, will affect or restrict the rights of any Party with respect to its

own documents or information produced in this action.

               15.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days before

any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

               16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               17.     Within 60 days of the final disposition of this action - including all appeals -

all recipients of Confidential Discovery Material must either return it - including all copies thereof

- to the Producing Party, or, upon permission of the Producing Party, destroy such material -

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that it

has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys

that the Parties have specifically retained for this action may retain an archival copy of all

pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or attorney

work product, even if such materials contain Confidential Discovery Material. Any such archival

copies that contain or constitute Confidential Discovery Material remain subject to this Order.
     Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 8 of 12
       Case 7:20-cv-01351-KMK-JCM             Document 18 Filed 01/19/21 Page 8 of 12



               18.     This Order will survive the termination of the litigation and will continue to

be binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

               19.     This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

               20.     Pursuant to FRE 502(d) and (e), the parties agree to and the Court orders

protection of privileged and otherwise protected documents and electronically stored information

against claims of waiver (including as against non-parties and in other federal and state

proceedings) in the event they are produced during the course of this litigation, whether pursuant to

a court's order, a party's discovery request, or informal production, as follows:

               a.      The inadvertent production of documents by a Producing Party subject to a

       legally recognized claim of privilege, including, without limitation, the attorney-client

       privilege and work-product doctrine shall in no way constitute the voluntary disclosure of

       such document, data, or information.

               b.      The inadvertent production of any document in this action shall not result in

       the waiver of any privilege, evidentiary protection, or other protection associated with such

       document, and shall not result in any waiver, including subject matter waiver, of any kind.

               c.      If, during the course of this litigation, a party determines that any document

       produced by another party is on its face subject to a legally recognizable privilege or

       evidentiary protection, the party shall: (a) refrain from reading the document any more

       closely than is necessary to ascertain that it is privileged; (b) immediately notify the

       Producing Party in writing that it has discovered documents believed to be privileged or

       protected; (c) specifically identify the documents by Bates number range; and (d) where

       possible, return, sequester, or destroy all copies of such documents, along with any notes,
Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 9 of 12
 Case 7:20-cv-01351-KMK-JCM            Document 18 Filed 01/19/21 Page 9 of 12




 abstracts, or compilations of the content thereof, within five (5) days of discovery. Where

 such documents cannot be destroyed or separated, it shall not be reviewed, disclosed, or

 otherwise used by the party. Notwithstanding, no party is under an obligation to search or

 review the Producing Party's documents to identify potentially privileged or work product-

 protected documents.

        d.      If the Producing Party intends to assert a claim of privilege or other

 protection over documents identified by another party, the Producing Party will, within five

 (5) business days of receiving a party's written notification, inform all affected parties of

 such intention in writing and shall provide the affected parties with a log for such

 document, data, or information that is consistent with the requirements of the Federal Rules

 of Civil Procedure, setting forth the basis for the claim of privilege or other protection, and

 in the event any portion of the document does not contain privileged or protected

 information, the Producing Party shall also provide to the affected parties a redacted copy

 of the document that omits the information that the Producing Party believes is subject to a

 claim of privilege or other protection.

        e.      If, during the course of this litigation, a Producing Party determines it has

 produced a document protected from discovery by a legally recognized claim of privilege or

 other protection, the Producing Party may notify the other parties of such inadvertent

 production in writing and demand the return of such documents. Such notice shall be in

 writing, however, it may be delivered orally on the record at a deposition and promptly

 followed up in writing. The Producing Party's written notice will identify the document,

 data, and/or information inadvertently produced by Bates number range, the privilege or

 protection claimed, and the basis for the assertion of the privilege, and _shall provide the

 other parties with a log for such document that is consistent with the requirements of the
Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 10 of 12
 Case 7:20-cv-01351-KMK-JCM            Document 18 Filed 01/19/21 Page 10 of 12



  Federal Rules of Civil Procedure, setting forth the basis for the claim of privilege or other

  protection, and in the event any portion of the document that does not contain privileged or

  protected information, the Producing Party shall also provide to the other parties a redacted

  copy of the document that omits the information that the Producing Party believes is subject

  to a claim of privilege or other protection. After receiving such written notification, the

  other parties must, within five (5) business days of receiving the written notification, return,

  sequester, or destroy the specified document and any copies, along with any notes,

  abstracts, or compilations of the content thereof.

         f.      A party's return, sequestering, or destruction of such privileged or protected

  documents as provided herein will not act as a waiver of that party's right to move for the

  production of the returned, sequestered, or destroyed documents on the ground that the

  documents are not, in fact, subject to a viable claim of privilege or protection. However,

  such party is prohibited and estopped from arguing that the production of the documents in

  this matter acts as a waiver of an applicable privilege or evidentiary protection, that the

  disclosure of the documents was not inadvertent, that the Producing Party did not take

  reasonable steps to prevent the disclosure of the privileged documents, or that the

  Producing Party failed to take reasonable or timely steps to rectify the error pursuant to

  Federal Rule of Civil Procedure 26(b)(5)(B), or otherwise.

         g.      Any party may submit the specified documents to the Court under seal for a

  determination of the claim of privilege or other protection and will provide the Court with

  the grounds for the asserted privilege or protection. Any parties other than the Producing

  Party may not use the documents for any purpose absent this Court' s Order permitting such

  use.
      Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 11 of 12
        Case 7:20-cv-01351-KMK-JCM             Document 18 Filed 01/19/21 Page 11 of 12




                 h.       Upon a determination by the Court that the specified documents are

         protected by the applicable privilege or evidentiary protection, and if the specified

         documents have been sequestered rather than returned or destroyed, the specified

         documents shall be returned or destroyed. The Court may also order the identification

         and/or review of documents that have been identified as being potentially subject to a

         legally recognized claim by search terms or other means.

                 1.       Nothing contained herein is intended to or shall serve to limit a party's right

         and obligation to conduct a review of documents for relevance, responsiveness, or the

         segregation of privileged and/or protected information.


 SO STIPULATED AND AGREED:


LAW OFFICE OF                                       LITTLER MENDELSON P.C.
PAUL CISTERNINO, PC



         Paul Cistemino                                     Amber M . Spataro
                                                            Dylan C. Dindial
16 Briarbrook Road
Ossining, New York 10562                            One Newark Center
(914) 330-1527                                      1085 Raymond Blvd, 8th Floor
paulcist(a'l justice.com                            Newark, New Jersey 07102
                                                    (973) 848-4700
Attorneys for Plaintiff                              aspataro(al,littler.com
Kristy Montoto                                      ddindial(tz),Iittler.com

Dated: January __, 2021                             Attorneys for Defendant
                                                    Waste Connections of New York, Inc.

                                                     Dated: January__, 2021

 Dated: January~, 2021
        New York, New York
                                                  SO ORDERED.



                                                  Kenneth M. Karas
                                                  United States District Judge
     Case 7:20-cv-01351-KMK-JCM Document 19 Filed 01/19/21 Page 12 of 12
       Case 7:20-cv-01351-KMK-JCM            Document 18 Filed 01/19/21 Page 12 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KRISTY MONTOTO,                                          Index No. 20-cv-1351 (KMK) (JCM)

                         Plaintiffs,                        NON-DISCLOSURE AGREEMENT

                  -against-

WASTE CONNECTIONS OF NEW YORK, INC.,

                         Defendant.


                   !,_____________~ acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions of

 Discovery Material that have been designated as Confidential. I agree that I will not disclose

 such Confidential Discovery Material to anyone other than for purposes of this litigation and that

 at the conclusion of the litigation I will return all discovery information to the Party or attorney

 from whom I received it. By acknowledging these obligations under the Protective Order, I

 understand that I am submitting myself to the jurisdiction of the United States District Court for

 the Southern District of New York for the purpose of any issue or dispute arising hereunder and

 that my willful violation of any term of the Protective Order could subject me to punishment for

 contempt of Court.




                                                        Dated:
4822-2523-31112
